Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are currently pending and amendments to the claims filed on 09/20/2022 are acknowledged and claims 1-8 and 16 have been withdrawn by way of applicant’s election dated 06/07/2022. Consequently, claims 9-15 and 17 are examined on the merits to which the following grounds of rejections are applicable.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/20/2022 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 09/20/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

	New Grounds of Rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the affected area” in line 3 which lacks sufficient antecedent basis. 
Claim 14 recites “the once daily or twice ...” which lacks sufficient antecedent basis. 
Claim 15 recites “the once daily or twice …” which lacks sufficient antecedent basis. 
Other remaining claims are also rejected due to the rejection of base claims. 

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 9-15  and 17 remain/is rejected under 35 USC 103 as being obvious over  Osborne (US2019/0091333A1) in view of Mallard (US2010/0183741A1).

Applicant claims including the below claim 9 filed on 09/20/2022:

    PNG
    media_image1.png
    323
    752
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Osborne teaches a topical composition comprising PDE inhibitors roflumilast or its N-oxide in an amount of 0.05 to 1% ([0040]) which overlaps the instant range of about 0.24 to about 3.0% for the treatment of e.g., acne, psoriasis (vulgaris), etc. ([0043]); the treatment method comprises topically administering the composition to a subject suffering from an inflammatory condition including atopic dermatitis (claims 17-18 of prior art); the roflumilast is used for dermatoses (e.g., proliferative, inflammatory and allergen induced skin disorders) such as psoriasis, eczema, acne, lichen simplex, sunburn, pruritus, alopecia areata, hypertrophic scars, discoid lupus erythematosus and pyodermas ([0002] and [0043]); the compositions can be administered by topically, orally, ocular, etc. ([0038]) and 1-2 times per day ([0042]) which is identical to the instant administration frequency regimen; and the composition is provided in the form of gel, ointment, emulsion, spray, patches, solutions, pastes,  etc. ([0039] and claim 6 of prior art) (instant claims 9-15, in part: roflumilast or its N-oxide for the treatment of acne by daily). 
However, Osborne does not expressly teach additional retinoid and benzoyl peroxide (BPO) and their amounts of claims 9 and 14 and additive or synergistic effects of instant claims 13; types of skin disorders of claims 10-11; and alleviation of side effects of BPO or retinoid of instant claim 17. The deficiencies are cured by Mallard. 
Mallard teaches dermatological compositions comprising at least retinoid compound and anti-irritant compound and benzoyl peroxide (BPO) (title) and method of use (=regimen)(e.g., [0052]). It is noted that ‘irritation’ means the symptoms including inflammation, erythema, edema, redness, itching, pain, burning, sting or else tingling ([0032]); the retinoid includes adapalene, tretinoin,  etc. (claims 1, 4 and 5 of prior art) and is used in an amount of 0.001 to 10% which overlaps the instant range of about 0.001 to about 0.5% (claim 5 of prior art); the BPO is used in an amount of 0.0001 to 20% (claim 13 of prior art) which overlaps the instant range of about 2 to about 10%; and to improve the tolerance of the subject composition comprising a retinoid and benzoyl peroxide and limit their side effects, the anti-irritant compound is present in the composition ([0034]); the composition is used for the treatment of acne or acne rosacea ([0050], [0052] and [0167]) such as papulopustular acne, nodulocystic acne ([0050]); the composition further comprises excipients and/or additives ([0171]); this prior art further teaches regime for the treatment and/or prevention of a dermatological condition, for treating common acne, papulopustular acne, acne rosacea comprising topically applying onto the skin of an individual in need of such treatment, a thus effective amount of a dermatological composition of claim 1 (claim 16 of prior art); and the composition is provided in the form of lotion, gels, emulsions, sprays, ointment, foam, cream, suspensions, etc. ([0047])  (instant claims 9-15: retinoid and BPO and their amounts, skin disorder type, and claim 17: side effects of BPO and retinoid). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Osborne is that Osborne does not expressly teach additional retinoid and benzoyl peroxide (BPO) and amounts of claims 9 and 14 and additive or synergistic effects of instant claims 13; types of skin disorders of claims 10-11; and alleviation of side effects of BPO or retinoid of instant claim 17. The deficiencies are cured by Mallard. 
2. The difference between the instant application and Osborne/Mallard is that Osborne/Mallard does not expressly teach the exact ranges of the ingredients and administration frequency as instantly claimed. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a dermatological research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from dermatology, cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It is well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”  Therefore, in the absence of evidence, the combined composition would be additive. Further the instant specification does not provide any tested data to show or evidence synergistic effects of the claimed invention.  
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add BPO and retinoid of Mallard to the composition containing roflumilast or its N-oxide of Osborn in order to enhance therapeutic effects of acne and/or rosacea. Here, the applied art requires overlapping reduced amounts of active ingredients of roflumilast or its N-oxide, and retinoid and BPO and such overlapping reduced small amounts thereof would provide and expect synergistically significant therapeutic effects under the said MPEP 2143A.  
Further, it has been prima facie obvious to combine two elements of roflumilast or N-oxide and retinoid and BPO known by the art as useful for the same purpose to provide the third composition containing roflumilast or N-oxide, retinoid and BPO for achieving the same purpose. In this context please see MPEP §2144.06. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1988). 
Further, Mallard discloses BPO and retinoid have skin irritation side effects (e.g., [0034] of Mallard) and thus anti-irritant compound is necessary to overcome them and further discloses “irritation refers skin inflammation, erythema, etc. (e.g., [0032] of Mallard) and Osborne discloses roflumilast is used as an anti-inflammatory agent (e.g., [0043] of Osborne). Therefore, it would obvious to replace the anti-irritant compound of in the composition containing BPO, retinoid and anti-irritant compound of Mallard with roflumilast or N-oxide of Osborne in order to reduce side effects (e.g., inflammatory effects) of BPO and retinoid. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive as noted above in the body of action (see page 10). Mallard discloses BPO and retinoid have skin irritation side effects (e.g., [0034] of Mallard) and thus anti-irritant compound is necessary to overcome them and further discloses “irritation refers skin inflammation, erythema, etc. (e.g., [0032] of Mallard) and Osborne discloses roflumilast is used as an anti-inflammatory agent (e.g., [0043] of Osborne). Therefore, it would obvious to replace the anti-irritant compound of in the composition containing BPO, retinoid and anti-irritant compound of Mallard with roflumilast or N-oxide of Osborne in order to reduce side effects (e.g., inflammatory effects) of BPO and retinoid. Such replacement does not teach away.
Even further, the claimed topical composition recites “comprises” transitional language, which do not exclude introduction of anti-irritant compound of Mallard.  
In light of the foregoing, the instant case is not in condition for allowance. 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613